      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 1 of 16




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-21-00015-PHX-SPL
      Hugo Jaime, et al.,
 9                                             )
                                               )
                        Plaintiffs,            )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Parts Authority LLC, et al.,             )
12                                             )
13                      Defendants.            )
                                               )
14                                             )

15           Before the Court is Defendants’ Motion to Dismiss or Transfer Venue in Whole or

16   In Part (Doc. 15) and two joinders: Defendants Parts Authority Arizona LLC, Parts

17   Authority Inc., and Yaron Rosenthal’s Joinder in Defendant Diligent Delivery Systems’

18   Motion to Dismiss or Transfer Venue in Whole or in Part (Doc. 18) and Larry Browne’s

19   Joinder in Defendant Diligent Delivery Systems’ Motion to Dismiss or Transfer Venue in

20   Whole or in Part. (Doc. 20) The Motion is ripe for review. (Docs. 38, 45) For the following

21   reasons, the Motion will be granted as modified.

22           Also before the Court are two Motions to Reconsider, filed by Defendants Yaron

23   Rosenthal and Larry Browne. (Docs. 51, 52) The Motions to Reconsider will be denied as

24   moot.

25           I.    BACKGROUND

26           This case arises from an alleged failure to pay overtime wages. Plaintiffs Randall

27   Gohn, Robert Davis Jr., Maurice Headd, Bryan Bluder, Cynthia Cyprian, Kelly White, and

28   Tyrone Young are all delivery drivers. (Doc. 36 at ¶¶24–31) Young is a resident of New
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 2 of 16




 1   York. (Doc. 36 at ¶¶24,30) Gohn, Bluder, Cyprian, and White are residents of Arizona.
 2   (Doc. 36 at ¶¶25,28–29,31) Davis is a resident of New Jersey. (Doc. 36 at ¶26) Headd is a
 3   resident of Georgia. (Doc. 36 at ¶27)
 4          Defendant Yaron Rosenthal had substantial decision-making authority over Parts
 5   Authority Arizona LLC and Parts Authority Inc. (all three will be referred to as the “Parts
 6   Authority Defendants”). (Doc. 36 at ¶36) The Parts Authority Defendants own and operate
 7   a chain of automobile parts stores in multiple states. (Doc. 36 at ¶1) Defendants Northeast
 8   Logistics, Inc., Arizona Logistics, Inc., BBB Logistics, Inc., and Michigan Logistics, Inc.
 9   are staffing agencies that supply delivery drivers to the Parts Authority Defendants. (Doc.
10   36 at ¶2) They do business as “Diligent Delivery Systems.” (Doc. 36 at ¶2) Defendant
11   Larry Browne “exercised operational control” over the Diligent Delivery business entities.
12   (Doc. 36 at ¶43) Henceforth the Court will refer to the staffing agency defendants and Larry
13   Browne together as the “Diligent Defendants.” Defendants Northeast Logistics, Inc., BBB
14   Logistics, Inc., and Michigan Logistics, Inc. are headquartered in and have principal places
15   of busines in Texas. (Doc. 36 at ¶¶39–41) Larry Browne lives in Texas. (Doc. 36 at ¶43)
16   Arizona Logistics, Inc. has its headquarters and principal place of business in Arizona.
17   (Doc. 36 at ¶44)
18          The Diligent Defendants allegedly hire delivery drivers to work for the Parts
19   Authority Defendants. (Doc. 36 at ¶¶3–4) Defendants (the Amended Complaint does not
20   specify which Defendants) classify the delivery drivers as “independent contractors.”
21   (Docs. 36 at ¶5, 45 at 2) The Motion to Dismiss states Plaintiff Davis signed a contract
22   with Defendant Northeast Logistics, Inc. and Plaintiff Gohn contracted with Defendant
23   Arizona Logistics, Inc. (Doc. 15 at 2) It is not clear from the Amended Complaint with
24   whom the other Plaintiffs contracted.1 Allegedly, the contracts contained arbitration
25
            1
               Plaintiffs included some of the contracts with Document 41, a separate statement
26   filed in support of their response to the Motion to Dismiss. (Doc. 38) These contracts can
     be considered for purposes of the Court’s Rule 12(b)(2) and 12(b)(3) analyses, but not for
27   the 12(b)(6) analysis because the documents were not attached to the Amended Complaint
     or incorporated by reference, nor did Plaintiffs ask the Court to take judicial notice. See
28   United States v. Corinthian Colleges, 655 F.3d 984, 998–99 (9th Cir. 2011).

                                                  2
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 3 of 16




 1   agreements. (Doc. 36 at ¶¶9–17) Each Plaintiff allegedly was employed by “Defendants,”
 2   which presumably means all listed Defendants. (Doc. 36 at ¶¶24–31)
 3          Plaintiffs allege they were wrongfully classified as independent contractors and that
 4   they were wrongly denied overtime wages and reimbursement for the cost of driving their
 5   own vehicles to deliver parts. (Doc. 36 at ¶¶7–8) They also allege Defendants failed to
 6   provide the New York delivery drivers with accurate wage statements, a violation of New
 7   York state law. (Doc. 36 at ¶8) It is unclear from the Amended Complaint which entity was
 8   responsible for payment of Plaintiffs
 9          Plaintiffs filed their Class Action Complaint on January 5, 2021. (Doc. 1) The
10   Amended Class Action Complaint sets forth claims for (1) violation of the Fair Labor
11   Standards Act (“FLSA”) for failure to pay overtime wages, (2) violation of the FLSA’s
12   minimum wage requirement, (3) violation of the Arizona Employment Practices and
13   Working Conditions Law (“AEPWCL”) for failure to pay the Arizona minimum wage, (4)
14   violation of the New Jersey Wage and Hour Law (“NJWHL”) for failure to pay overtime
15   wages, (5) violation of the NJWHL for failure to pay the New Jersey minimum wage, (6)
16   violation of the New York Labor Law (“NYLL”) for failure to pay overtime wages, (7)
17   violation of the NYLL for failure to pay the New York minimum wage, (8) violation of the
18   NYLL for failure to provide wage statements, (9) violation of materially identical state
19   overtime laws, (10) violation of materially identical state minimum wage laws by failure
20   to pay minimum wage after deducting unreimbursed vehicle expenses, and (11) a request
21   for declaratory judgment. (Doc. 36 at ¶¶235–357) Similar cases have been filed both in this
22   District and others.2
23          On January 20, 2021 Plaintiffs filed a Motion to Conditionally Certify Collective
24
25          2
              Scalia v. Arizona Logistics Inc., No. CV-16-04499-PHX-DLR (D. Ariz.) (filed
     Dec. 21, 2016); Baten v. Michigan Logistics, Inc., Case No. 18-10229 (C.D. Cal.) (filed
26   Dec. 10, 2018); Henao v. Parts Authority, LLC, Case No. 19-10720 (S.D.N.Y.) (filed Nov.
     19, 2019); Burgos v. Northeast Logistics, Inc., 2017 WL 10187756 (E.D.N.Y. Mar. 30,
27   2017); Rodriguez-DePena v. Parts Authority Inc., 2016 WL 10932999 (E.D.N.Y.) (filed
     Sept. 30, 2016), aff’d, 877 F.3d 122 (2nd Cir. 2017), cert. denied, 138 S. Ct. 2634 (2018);
28   Diaz v. Michigan Logistics, Inc., 167 F. Supp. 3d 375 (E.D.N.Y. 2016).

                                                  3
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 4 of 16




 1   Action, Order Disclosure of Putative Members’ Names and Contact Information, and to
 2   Facilitate Class Notice. (Doc. 9) During February and March of 2021 Defendants filed
 3   three Motions to Dismiss. (Docs. 15, 17, 19) This Order addresses Document 15, filed
 4   pursuant to Fed. R. Civ. P. (“Rule”) 12(b)(3) for improper venue and 12(b)(6) for failure
 5   to state a claim. (Docs. 15 at 1, 18 at 1, 20 at 1) Document 15 is also a motion to transfer
 6   pursuant to 28 U.S.C. § 1404(a). (Docs. 15 at 1, 18 at 1, 20 at 1) In the same motion,
 7   Defendants Northeast Logistics, Inc., Michigan Logistics, Inc., BBB Logistics, Inc., Parts
 8   Authority Arizona LLC, and Parts Authority Inc. move to dismiss pursuant to Rule 12(b)(2)
 9   for lack of personal jurisdiction. (Docs. 15 at 1, 18 at 1) The Court denied the Motion to
10   Certify without prejudice, giving Plaintiffs leave to refile after its decision on the Motions
11   to Dismiss. (Doc. 35 at 4)
12          Also in February 2021, Hugo Jaime, the only named plaintiff asserting an FLSA
13   claim in the first two complaints, accepted a settlement offer from Defendants. 3 (Doc. 29
14   at 3–4) Plaintiffs filed a Motion for Leave to Amend Their Complaint on March 29, 2021,
15   seeking to preserve the FLSA claim by adding new plaintiffs in their Amended Class
16   Action Complaint. (Doc. 29 at 6) Defendants asserted the Amended Class Action
17   Complaint does not cure the defects of the initial complaint. (Doc. 31 at 2) The Court
18   allowed Plaintiffs to amend their First Amended Complaint and stated it would rule on the
19   motions to dismiss after the Second Amended Complaint was filed. (Doc. 35 at 3) Plaintiffs
20   have since filed the Second Amended Class Action Complaint and their response to the
21   pending Motion to Dismiss. (Docs. 36, 38)
22          II.    LEGAL STANDARDS
23          A. Motion to Dismiss for Lack of Personal Jurisdiction Under Rule 12(b)(2)
24          A plaintiff bears the burden of establishing personal jurisdiction. Repwest Ins. Co.
25   v. Praetorian Ins. Co., 890 F. Supp. 2d 1168, 1184–85 (D. Ariz. 2012). When a defendant
26
27          3
              Plaintiff Jaime’s settlement has been finalized and Plaintiffs filed a notice of
     dismissal on July 19, 2021. (Doc. 53) He has been terminated as a party. The Court will
28   not discuss his claims further.

                                                   4
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 5 of 16




 1   moves to dismiss a complaint for lack of personal jurisdiction, “the plaintiff is ‘obligated
 2   to come forward with facts, by affidavit or otherwise, supporting personal jurisdiction’”
 3   over the defendant. Cummings v. W. Trial Lawyers Assoc., 133 F. Supp. 2d 1144, 1151 (D.
 4   Ariz. 2001). In the absence of an evidentiary hearing on the issue of personal jurisdiction,
 5   a plaintiff must only make “a prima facie showing of jurisdictional facts through the
 6   submitted materials” in order to avoid dismissal for lack of personal jurisdiction. Data
 7   Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977).
 8          B. Motion to Dismiss for Improper Venue Under Rule 12(b)(3), 28 U.S.C. §
 9               1391 or Transfer Under 28 U.S.C. § 1404(a)
10          Cases brought in the wrong venue may be transferred under 28 U.S.C. § 1404(a) to
11   any other district where the case may have been brought or to a district “to which all parties
12   have consented.” Defendants argue the “first-to-file” rule applies here, and that the Court
13   should decline to exercise jurisdiction over the case. (Doc. 15 at 6) “The first-to-file rule
14   allows a district court to stay proceedings if a similar case with substantially similar issues
15   and parties was previously filed in another district court.” Kohn L. Grp., Inc. v. Auto Parts
16   Mfg. Mississippi, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015). It is “intended to serve the
17   purpose of promoting efficiency well and should not be disregarded lightly.” Id. (internal
18   quotations omitted). A court may apply the rule “when a complaint involving the same
19   parties and issues has already been filed in another district.” Id. at 1240 (internal quotations
20   omitted).
21          C. Motion to Dismiss for Failure to State a Claim Upon Which Relief Can Be
22               Granted Under Rule 12(b)(6)
23          To survive a motion to dismiss, a complaint must contain “a short and plain
24   statement of the claim showing that the pleader is entitled to relief” so the defendant is
25   given fair notice of the claim and the grounds upon which it rests. Bell Atl. Corp. v.
26   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). A court may dismiss
27   a complaint for failure to state a claim under Rule 12(b)(6) for two reasons: (1) lack of a
28   cognizable legal theory, or (2) insufficient facts alleged under a cognizable legal theory.


                                                    5
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 6 of 16




 1   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When deciding a
 2   motion to dismiss, all allegations of material fact in the complaint are taken as true and
 3   construed in the light most favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d
 4   1063, 1067 (9th Cir. 2009).
 5          III.   DISCUSSION
 6          The Court will now determine whether the Amended Complaint cures the defects
 7   pointed out in the Motions to Dismiss, and whether it should dismiss or transfer the case I
 8   in whole or in part.
 9          A. Personal Jurisdiction
10          In FLSA cases, the Court applies the law of the state where the action is situated to
11   determine personal jurisdiction. “[A]nalyzing personal jurisdiction under Arizona law and
12   federal due process are identical.” LNS Enterprises LLC v. Cont’l Motors Inc., 464 F. Supp.
13   3d 1065, 1071 (D. Ariz. 2020) (citing Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
14   797, 800–01 (9th Cir. 2004)). General personal jurisdiction exists “when the defendant has
15   ‘continuous and systematic’ contacts with the forum state, whereas specific [personal]
16   jurisdiction exists when the controversy arises from or is related to the defendant’s contacts
17   with the forum state.” LNS Enterprises, 464 F. Supp. at 1072 (citing Helicopteros
18   Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416 (1984)). General jurisdiction
19   generally only exists for corporations in the state in which they are incorporated and the
20   state in which they have their principal place of business. LNS Enterprises, 464 F. Supp. at
21   1072 (citing Martinez v. Aero Caribbean, 764 F.3d 1062, 1070 (9th Cir. 2014)). As for
22   specific personal jurisdiction, the Ninth Circuit has established a three-prong test to see
23   whether it exists. See Schwarzenegger, 374 F.3d at 802.
24                 (1) The non-resident defendant must purposefully direct his
                   activities or consummate some transaction with the forum or
25                 resident thereof; or perform some act by which he purposefully
                   avails himself of the privilege of conducting activities in the
26                 forum, thereby invoking the benefits and protections of its
                   laws;
27
                   (2) the claim must be one which arises out of or relates to the
28                 defendant’s forum-related activities; and

                                                   6
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 7 of 16



                   (3) the exercise of jurisdiction must comport with fair play and
 1                 substantial justice, i.e. it must be reasonable.
 2
     Id. Courts in this district have applied both the purposeful availment and the purposeful
 3
     direction tests (the first Schwarzenegger factor) to unpaid wage claims. See Kesley v. Ent.
 4
     U.S.A. Inc., 67 F. Supp. 3d 1061, 1071 (D. Ariz. 2014); and see Barbee v. DNSPWR2 LLC,
 5
     No. CV-20-08100-PCT-MTM, 2020 WL 6585666, at *2 (D. Ariz. Nov. 10, 2020).
 6
            “The purposeful availment standard focuses on whether a nonresident defendant’s
 7
     conduct and connection with the forum are such that it should reasonably anticipate being
 8
     haled into court there.” Arizona Sch. Risk Retention Tr., Inc. v. NMTC, Inc., 169 F. Supp.
 9
     3d 931, 936 (D. Ariz. 2016) (citing World–Wide Volkswagen Corp. v. Woodson, 444 U.S.
10
     286, 297 (1980)). “It is based on the presumption that it is reasonable to require a defendant
11
     to be subject to the burden of litigating in a state in which it conducts business and benefits
12
     from its activities in that state.” Arizona Sch. Risk Retention Tr., 169 F. Supp. 3d at 936
13
     (citing Brainerd v. Governors of the University of Alberta, 873 F.2d 1257, 1259 (9th Cir.
14
     1989)). “This requirement is met if the contacts proximately result from actions by the
15
     defendant itself that create a substantial connection with the forum, such as where the
16
     defendant has deliberately engaged in significant activities within the forum or has created
17
     continuing obligations between itself and forum residents.” Arizona Sch. Risk Retention,
18
     169 F. Supp. 3d at 936 (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–76
19
     (1985)).
20
            “Purposeful direction ‘requires that the defendant ... have (1) committed an
21
     intentional act, (2) expressly aimed at the forum state, (3) causing harm that the defendant
22
     knows is likely to be suffered in the forum state.’” Morrill v. Scott Fin. Corp., 873 F.3d
23
     1136, 1142 (9th Cir. 2017) (citing Schwarzenegger, 374 F.3d at 803) (internal quotations
24
     omitted). “Actions may be directed at the forum state even if they occurred elsewhere.”
25
     Morrill, 873 F.3d at 1142 (citing Schwarzenegger, 374 F.3d at 803). “However, ‘random,
26
     fortuitous, or attenuated contacts’ are insufficient to create the requisite connection with
27
     the forum.” Morrill, 873 F.3d at 1142 citing Burger King Corp. v. Rudzewicz, 471 U.S.
28

                                                   7
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 8 of 16




 1   462, 475 (1985) (internal quotation marks omitted). “An intentional act is one denoting an
 2   external manifestation of the actor’s will ... not including any of its results, even the most
 3   direct, immediate, and intended.” Morrill, 873 F.3d at 1142 (internal quotations omitted).
 4          Defendants Northeast Logistics, Inc., Michigan Logistics, Inc., BBB Logistics, Inc.,
 5   Parts Authority Arizona LLC, and Parts Authority Inc. move to dismiss pursuant to Rule
 6   12(b)(2) for lack of personal jurisdiction. (Docs. 15 at 1, 18 at 1) The Court will analyze
 7   each group of defendants separately.
 8          i.     Diligent Defendants
 9          Defendants Northeast Logistics, Inc., Michigan Logistics, Inc., and BBB Logistics
10   Inc. are all incorporated in Texas. See supra I. Their principal places of business are also
11   in Texas. Id. Thus, there is no general jurisdiction over these Defendants. See LNS
12   Enterprises, 464 F. Supp. at 1072 (citing Helicopteros Nacionales, 466 U.S. at 416).
13   Turning to specific jurisdiction, Plaintiffs argue “a substantial part of the events or
14   omissions” giving rise to their claims occurred in Arizona. (Doc. 38 at 13) Plaintiffs Gohn,
15   Bluder, Cyprian and White are Arizona residents. (Doc. 38 at 13) Plaintiffs allege these
16   individuals “worked for Defendants in Arizona and were paid below the minimum wage
17   for work performed in Arizona.” (Doc. 38 at 13) They also allege these Plaintiffs made
18   contracts with the Defendants in Arizona. (Doc. 38 at 14) Plaintiffs provided copies of
19   some of the contracts signed by Plaintiffs, including the one signed by Gohn. (Docs. 41-1,
20   41-12 at 5–26) These contracts are all on “Diligent Delivery Systems” letterhead, however,
21   at the bottom they bear labels of the specific corporate entity. For example, Gohn’s contract
22   reads “Diligent Agreement ⚫ Arizona Logistics.” (Doc. 41-12 at 5) As far as this Court
23   can tell, Gohn did not contract with Northeast Logistics, Inc., Michigan Logistics, Inc., or
24   BBB Logistics Inc. because he contracted with Arizona Logistics. (Doc. 41-12 at 5–26)
25   Plaintiffs did not provide contracts for Bluder, Cyprian, or White.4 Cyprian gave a
26   declaration stating she signed a document “characterized as a contract” with Diligent. (Doc.
27
            4
             Plaintiffs also did not provide contracts for Headd or Young, and though they are
28   not Arizona residents the Court wishes to make note of it.

                                                   8
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 9 of 16




 1   41-25 at ¶24) This Court does not know which Diligent entity was party to the contract.
 2   Plaintiff Davis signed a contract with Northeast Logistics, Inc. (Doc. 15 at 2) Davis did not
 3   live or work in Arizona, therefore this contract cannot subject Northeast Logistics, Inc. to
 4   specific jurisdiction in this state.
 5          Plaintiffs argue in their response brief that the Diligent Defendants are “a united
 6   single enterprise.” (Doc. 38 at 21) Plaintiffs argue that because Defendants operate as a
 7   single enterprise, if the Court has jurisdiction over one, it has jurisdiction over all. (Doc.
 8   38 at 22–23) Plaintiffs cite to a Central District of California case that provides a test to
 9   determine whether corporations form a single enterprise. See Taylor v. Shippers Transp.
10   Exp., Inc., No. CV 13-02092 BRO PLAX, 2014 WL 7499046, at *17 (C.D. Cal. Sept. 30,
11   2014). However, the Central District of California Court used that test to determine
12   liability, not jurisdiction. Id. Furthermore, this Court has held that although Defendants
13   may be single enterprises for the purposes of the FLSA, that single enterprise label is
14   “irrelevant to the personal jurisdiction inquiry.” Kesley, 67 F. Supp. 3d. at 1073. Therefore,
15   the Court will not conduct the single enterprise analysis and finds Plaintiffs did not meet
16   their burden of showing personal jurisdiction as to these three defendants. The Court cannot
17   assert specific personal jurisdiction over the Texas Defendants if it does not know which
18   one, if any, contracted with the Arizona Plaintiffs. Moreover, the Court is unaware of other
19   acts by the Texas Defendants that would either avail them of Arizona jurisdiction or that
20   were directed toward this forum. It will not use Arizona Logistics, Inc.’s activities to
21   subject the other Diligent entities to its jurisdiction. Therefore, Northeast Logistics, Inc.,
22   Michigan Logistics, Inc., and BBB Logistics Inc. will be dismissed for lack of personal
23   jurisdiction.
24          ii.      Parts Authority Defendants
25          Parts Authority Arizona LLC and Parts Authority Inc. did not file their own Motion
26   to Dismiss, instead joining the one filed on Rule 12(b)(2), 12(b)(3), and 12(b)(6) grounds.
27   (Docs. 15 at 1, 18 at 1) The Court finds it has personal jurisdiction over Parts Authority
28   Arizona LLC and Parts Authority Inc. for the following reasons. First, the businesses have


                                                   9
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 10 of 16




 1   purposefully availed themselves of conducting business in Arizona. Parts Authority has
 2   stores in Arizona, which used delivery drivers supplied through agreements with Arizona
 3   Logistics, Inc. Second, the claims in this case arise from Parts Authority’s agreements with
 4   Arizona Logistics, Inc. Third, the Parts Authority Defendants have not made the slightest
 5   showing that exercise of personal jurisdiction would not be reasonable; they did not make
 6   any of their own arguments, merely joining the other Defendants’ Motion. (Doc. 18 at 1)
 7   Therefore, under the three-prong Schwarzenegger test, the Court may exercise personal
 8   jurisdiction over Parts Authority Arizona LLC and Parts Authority Inc. See 374 F.3d at
 9   802.
10          B. Venue
11          Venue is proper in “any judicial district in which any defendant is subject to the
12   court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b)(3). It is also
13   proper in “a judicial district in which any defendant resides, if all defendants are residents
14   of the state in which the district is located,” or in “a judicial district in which a substantial
15   part of the events of omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b).
16          Defendants allege venue is improper because several Defendants do not reside in
17   Arizona and a substantial part of the events or omissions giving rise to the claims did not
18   occur in the state. (Doc. 15 at 8) The contracts were made in Texas, negotiations took place
19   in New York and Texas, and the payments to Plaintiffs were made from Texas. (Doc. 15
20   at 8) Plaintiffs argue that four of the named Plaintiffs are Arizona residents who worked in
21   Arizona and were paid below minimum wage for that work performed in Arizona. (Doc.
22   38 at 13) Three of the four Plaintiffs who reside in Arizona were added in the Amended
23   Complaint. (Doc. 36 at ¶¶25,28–29,31)
24          The two Parts Authority entities are subject to personal jurisdiction in Arizona, as
25   is Arizona Logistics, Inc. See supra III.A.ii. Therefore, because the Court has personal
26   jurisdiction over these Defendants, venue is proper under 28 U.S.C. § 1391(b)(3).
27   ///
28   ///


                                                    10
     Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 11 of 16




 1          C. First-to-File Rule
 2          “The first-to-file rule allows a district court to stay proceedings if a similar case with
 3   substantially similar issues and parties was previously filed in another district court.” Kohn,
 4   787 F.3d at 1239. A court may apply it “when a complaint involving the same parties and
 5   issues has already been filed in another district.” Id. at 1240 (internal quotations omitted).
 6   The court applying the rule first analyzes three factors: (1) chronology of the lawsuits, (2)
 7   similarity of the parties, and (3) similarity of the issues. Id. (internal citations omitted).
 8          There is a pending lawsuit in the Southern District of New York, filed in November
 9   of 2019, that involves similarly situated plaintiffs against the same defendants. (Doc. 15 at
10   5–6) See Henao v. Parts Authority, LLC, Case No. 19-10720 (S.D.N.Y.) (filed Nov. 19,
11   2019). All claims in the instant case were also brought in Henao, save for Count XI, in
12   which Plaintiffs seek declaratory judgment that they are exempt from arbitration and do
13   not have to arbitrate their claims against Defendants. (Docs. 15 at 5–6, 36 at ¶361) See also
14   Henao, No. 19-10720 (Doc. 1) (filed Nov. 19, 2019).
15          The first factor is obviously satisfied; Henao was filed more than a month before
16   the instant suit. As for the second factor, the Defendants in both cases are the same. See
17   Henao, No. 19-10720 (Doc. 1 at ¶¶12–18). Plaintiffs in the instant case argue they differ
18   from the plaintiffs in Henao because the Henao proposed collective and classes are limited
19   to drivers without arbitration agreements, and the instant case’s proposed collective and
20   classes are limited to drivers with arbitration agreements. (Doc. 38 at 12) Plaintiffs argue
21   this distinction also means the central issues in the case are different because this case
22   requires an analysis of the arbitration agreements that will not arise in Henao. (Doc. 38 at
23   12)
24          Defendants argue the class in Henao is not, in fact, limited to drivers without
25   arbitration agreements, and that the plaintiffs in the instant case are a subset of the class in
26   Henao. (Doc. 45 at 2) The Henao order referenced by Plaintiffs reflects an agreement the
27   parties reached before a magistrate judge. Henao, No. 19-10720 (Doc. 71) (filed January
28   29, 2020). The order states that plaintiffs with arbitration agreements shall be withdrawn


                                                    11
     Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 12 of 16




 1   from the Henao proceeding, however, if another Court finds the arbitration agreements
 2   unenforceable, they may proceed in the Southern District of New York. Henao, Case No.
 3   19-10720 (Doc. 71 at ¶3). The order appears to apply only to the current Henao plaintiffs,
 4   though this Court believes the spirit of the agreement was to limit the class to only those
 5   plaintiffs without arbitration agreements. Id. Since those plaintiffs with arbitration
 6   agreements were withdrawn, it would not make sense for this Court to then transfer
 7   plaintiffs with arbitration agreements to the Southern District of New York, despite
 8   Defendants’ arguments.
 9          Therefore, because the Court finds Henao was limited in such a way, it will not
10   apply the first-to-file rule to any of the plaintiffs with arbitration clauses in their contracts
11   because the second and third factors are not met as to those individuals. However,
12   Defendants allege that two Plaintiffs, Maurice Headd and Cynthia Cyprian, did not have
13   arbitration clauses in their contracts with Defendants. (Doc. 45 at 4) The Amended
14   Complaint alleges Headd and Cyprian’s contracts do, in fact, have arbitration clauses.
15   (Doc. 36 at ¶¶13–14) The Court was not provided with Headd and Cyprian’s contracts and
16   has no way of knowing whether they included the arbitration clause. (Doc. 41) The Court
17   need not take the allegations in the Amended Complaint as true when deciding a 12(b)(3)
18   motion and may accept facts outside the pleadings. Murphy v. Schneider Nat’l, Inc., 362
19   F.3d 1133, 1137 (9th Cir. 2004) (internal citations omitted). Therefore, it does not accept
20   the allegations that Headd and Cyprian have arbitration clauses, and because they satisfy
21   all three factors of the first-to-file-rule, the Court will transfer Plaintiffs Headd and Cyprian
22   to the Southern District of New York.
23          Due to Plaintiff Jaime settling and Plaintiff Headd’s transfer, Claims I and II will be
24   transferred to the Southern District of New York in their entirety. Claims I and II were the
25   only FLSA claims in this case, and Jaime and Headd were the only Plaintiffs bringing them.
26   However, Plaintiffs allege the Court has jurisdiction under 28 U.S.C. § 1332(d) and the
27   Court cannot find they have not satisfied the requirements of § 1332(d)(2). Therefore, the
28   Court will continue to exercise diversity jurisdiction over the remaining state law claims


                                                    12
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 13 of 16




 1   and move to the Rule 12(b)(6) arguments.
 2          D. Failure to State a Claim
 3          Defendants argue Plaintiffs’ claims fail because the Complaint is a “shotgun
 4   pleading.” (Doc. 15 at 15) Defendants further argue the Amended Complaint did not cure
 5   the deficiencies of the original, and that it too, is a shotgun pleading. (Doc. 45 at 6) “The
 6   key characteristic of a shotgun pleading is that it ‘fail[s] to one degree or another, and in
 7   one way or another, to give the defendants adequate notice of the claims against them and
 8   the grounds upon which each claim rests,’ which renders [the pleading] disfavored and
 9   usually subject to dismissal.” Casavelli v. Johanson, No. CV-20-00497-PHX-JAT, 2020
10   WL 4732145, at *9 (D. Ariz. Aug. 14, 2020) (quoting Weiland v. Palm Beach Cty. Sheriff’s
11   Office, 792 F.3d 1313, 1323 (11th Cir. 2015)). “A complaint is a shotgun pleading where
12   it has at least one of the following characteristics: (1) it ‘contain[s] multiple counts where
13   each count adopts the allegations of all preceding counts,’ (2) it is ‘replete with conclusory,
14   vague, and immaterial facts not obviously connected to any particular cause of action,’ (3)
15   it ‘assert[s] multiple claims against multiple defendants without specifying which of the
16   defendants are responsible for which acts or omissions[ ] or which of the defendants the
17   claim is brought against.’” Casavelli, 2020 WL 4732145 at *9 (quoting Weiland, 792 F.3d
18   at 1321–23).
19          The remaining causes of actions are state law claims against the remaining
20   Defendants: Arizona Logistics Inc., Parts Authority Arizona LLC, Parts Authority Inc.,
21   Yaron Rosenthal, and Larry Browne. The remaining Plaintiffs are from New York,
22   Arizona, and New Jersey. See supra I. The Amended Complaint states each Plaintiff was
23   employed by “Defendants.” See supra I. It does not state which Defendant employed which
24   Plaintiff.
25          Defendants argue the Complaint and Amended Complaint are both deficient
26   because Plaintiffs fail to distinguish their employers from one another, failing to state
27   which company is responsible for which act or omission. (Docs. 15 at 14–15; 45 at 6)
28   Plaintiffs allege in the Amended Complaint that the Parts Authority entities constitute a


                                                   13
     Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 14 of 16




 1   “single employer.” (Doc. 36 at ¶35) They also allege the Diligent entities constitute a
 2   “single employer.” (Doc. 36 at ¶45) Plaintiffs further allege Diligent and Parts Authority
 3   are “joint employers” of the delivery drivers because the drivers’ work benefitted both
 4   groups and because the groups shared authority to hire and fire them. (Doc. 36 at ¶¶47–48)
 5   Plaintiffs argue that because the Amended Complaint contains allegations that Defendants
 6   are joint employers, they have adequately pled their claims. (Doc. 38 at 20–21)
 7          The Court finds the current case law supports Defendants’ position. To meet the
 8   threshold pleading requirements, a complaint must contain some specific facts regarding
 9   each Defendant. See, e.g., B.M. v. Wyndham Hotels & Resorts, Inc., No. 20-CV-00656-
10   BLF, 2020 WL 4368214, at *7 (N.D. Cal. July 30, 2020) (finding the complaint was not a
11   shotgun pleading when it contained allegations specific to each defendant, even when the
12   defendants were in a joint employer relationship). Even the cases to which Plaintiffs cite
13   containing findings of joint employment had complaints with specific allegations about the
14   defendants that were part of the joint employment relationship. See id., see also Updateme
15   Inc. v. Axel Springer SE, No. 17-CV-05054-SI, 2018 WL 1184797, at *5 (N.D. Cal. Mar.
16   7, 2018) (“Plaintiff’s complaint states which individual was involved in the alleged
17   conduct, noting each individual by name and business affiliation…. Plaintiff also details
18   what statements and representations each individual made and how these factored into
19   plaintiff's allegations…. Plaintiff additionally states its belief that, based on these
20   statements and representations, each individual was working on behalf of the defendants
21   as a whole.”); Rodriguez v. SGLC, Inc., No. 2:08-CV-01971, 2010 WL 2943128, at *4
22   (E.D. Cal. July 23, 2010) (“A shotgun complaint is “replete with allegations that ‘the
23   defendants’ engaged in certain conduct, making no distinction among the [various]
24   defendants charged.”) (citing Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001)).
25          Here, the Amended Complaint remained devoid of any specific allegations of
26   wrongdoing by specific defendants. The allegations state “Defendants” generally failed to
27   pay overtime pay, failed to reimburse the drivers for the operation of their personal cars,
28   and failed to provide wage statements. (Doc. 36 at ¶¶143–144,149,154,178,179) There is


                                                 14
      Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 15 of 16




 1   simply not enough specificity to avoid classification as a shotgun pleading. Therefore, the
 2   Amended Complaint does not cure the defects of the original and it must be dismissed
 3   under Rule 12(b)(6) for failure to state a claim, as it is an incomprehensible shotgun
 4   pleading. See Casavelli, 2020 WL 4732145 at *9 (quoting Weiland, 792 F.3d at 1323).
 5          IV.    CONCLUSION
 6          In summary, the Court lacks personal jurisdiction over Defendants Northeast
 7   Logistics, Inc., Michigan Logistics, Inc., and BBB Logistics Inc., but may exercise
 8   personal jurisdiction over the Parts Authority Defendants. See supra III.A. Venue is proper
 9   in this district, but the first-to-file rule applies to Plaintiffs Headd and Cyprian. See supra
10   III.B,C. Finally, the Amended Complaint failed to cure the defects of the original, because
11   it is a shotgun pleading. See supra III.D.
12          For the foregoing reasons,
13          IT IS ORDERED that Diligent Delivery System’s Motion to Dismiss or Transfer
14   Venue in Whole or In Part (Doc. 15) is granted as modified as follows:
15          I.     Northeast Logistics, Inc., Michigan Logistics, Inc., and BBB Logistics Inc.
16                 are dismissed for lack of personal jurisdiction under Rule 12(b)(2).
17          II.    Plaintiffs Maurice Headd and Cynthia Cyprian, and Claims I and II in
18                 their entirety will be transferred to the Southern District of New York to
19                 join the similarly situated plaintiffs in Henao v. Parts Authority LLC, et al.,
20                 Case No. 19-10720. The Clerk of Court shall process the transfer upon
21                 docketing of this order
22          III.   Claims III–X are dismissed without prejudice for failure to state a claim
23                 under to Rule 12(b)(6).
24          IT IS FURTHER ORDERED that Defendant Yaron Rosenthal and Defendant
25   Larry Browne’s Motions to Reconsider (Docs. 51, 52) are denied as moot.
26   ///
27   ///
28   ///


                                                   15
     Case 2:21-cv-00015-SPL Document 54 Filed 07/20/21 Page 16 of 16




 1         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
 2   accordingly and terminate this action.
 3         Dated this 20th day of July, 2021.
 4
 5
                                                     Honorable Steven P. Logan
 6                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                16
